Citation Nr: 1146556	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-14 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left hip degenerative joint disease (DJD) (left hip disability).

2. Entitlement to a rating in excess of 10 percent for left ankle arthritis with partial ligament tear (left ankle disability).

3. Entitlement to a rating in excess of 10 percent for residuals of a right knee injury (right knee disability).

4. Entitlement to a rating in excess of 10 percent for residuals of a left knee injury (left knee disability).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to February 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  An August 2008 rating decision continued the 10 percent rating for left knee disability and increased the rating for right knee disability to 10 percent, effective February 22, 2008.  A May 2009 rating decision granted service connection for left hip and ankle disabilities, both rated 10 percent disabling, effective February 26, 2007.  

In June 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.    

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).   

At the June 2011 Travel Board hearing the Veteran testified that all of his service-connected disabilities on appeal had worsened and increased in severity since his last VA examination.  As the Veteran's most recent examination to assess the disabilities was in October 2009, and since he alleges an increase in severity in the interim, a contemporaneous examination to determine the current severity of the disabilities is necessary.   

Additionally, the RO should secure the records of any treatment (VA or private) that the Veteran has received for the disabilities in the interim.    

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his left hip, left ankle, and bilateral knees from February 2011 to the present.  

The RO/AMC should also ask the Veteran to identify any and all recent evaluation and/or treatment he received for left hip, left ankle, and bilateral knees.  He should provide a chronological listing with names and locations of all providers, as well as any releases necessary for VA to secure records of the private treatment/evaluations.  

If he has not received any private treatment, he should so indicate.  The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  
2. When all of the development requested has been completed, the RO/AMC should then arrange for an orthopedic examination of the Veteran to determine the current nature and severity of his left hip, left ankle, and bilateral knee disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including ranges of motion, including any additional limitations due to pain/use) should be completed.  Findings reported should include detailed descriptions of any (and all) symptoms, and associated limitation of function, of the disabilities.  

3. The RO/AMC should then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
Tara L. Reynolds
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


